Robinson, J.
Appellant was tried and convicted for obstructing a highway. Overruling a motion for a new trial is the only error assigned. The record fails to disclose affirmatively that appellant was arraigned or that a plea to the affidavit and information was entered either by or for appellant. It is held that this question is presented by an assignment as a cause for a new trial that the verdict is contrary to law. Bowen v. State, 108 Ind. 411. As the record *694does' not show an arraignment, or that appellant waived it, nor that a plea was entered by or for appellant, nnder the rule declared by the Supreme Court the judgment must be reversed. Hicks v. State, 111 Ind. 402; Weir v. State, 115 Ind. 210; Billings v. State, 107 Ind. 54; McJunkins v. State, 10 Ind. 140; Shoffner v. State, 93 Ind. 519; Miller v. State (Ind. App.) 59 N. E. 287.
Judgment reversed.